           Case 1:20-cr-00117-NONE-SKO Document 4 Filed 07/29/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00117-NONE-SKO

11                               Plaintiff,
                                                        MOTION TO UNSEAL INDICTMENT AND
12                          v.                          ORDER THEREON

13   JEFFREY SCOTT HEDGES,

14                               Defendants.

15

16          The United States of America, by and through its undersigned counsel, hereby moves to unseal

17 the indictment in the above-captioned case. On July 23, 2020, the grand jury returned an indictment in

18 this case, which was sealed to prevent the defendant from becoming aware of the charges until an arrest

19 could be made. As the defendant self-surrendered this morning based upon this indictment, there is no

20 longer a need for the indictment to remain sealed.

21

22   Dated: July 29, 2020                                   MCGREGOR W. SCOTT
                                                            United States Attorney
23

24                                                  By: /s/ LAURA D. WITHERS
                                                        LAURA D. WITHERS
25                                                      Assistant United States Attorney

26
27

28

                                                        1
30
          Case 1:20-cr-00117-NONE-SKO Document 4 Filed 07/29/20 Page 2 of 2

 1                                             ORDER

 2

 3        IT IS HEREBY ORDERED that, for the reasons set forth above, and good cause having been

 4 shown, the indictment in this matter be UNSEALED.

 5 IT IS SO ORDERED.

 6
       Dated:   July 29, 2020                          /s/
 7                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
30
